EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Angeline Babel on 11 January 2022.
In the Amendments to the Claims of 12/09/2021:
Claim 4 has been amended as follows:
Claim 4. (Currently amended) The method of claim 1, wherein the sleep-wake
disorder is selected from the group consisting of insomnia disorder, hypersomnolence disorder,
circadian rhythm sleep-wake disorder 


Claim 7 has been amended as follows:
Claim 7. (Currently amended) A method of reducing sleep disorder

comprising (i) providing a modified resistant maltodextrin by heating resistant maltodextrin in
water at a temperature from about 95°C to 160°C for about 20 minutes to about overnight and (ii) administering an effective amount of modified resistant maltodextrin to reduce the sleep disorder in the subject.

Claim 9 has been amended as follows:
and wherein the subject has insulin resistance, impaired glucose tolerance, dyslipidemia, hypertension, or central adiposity. 
	Claim 10 has been amended as follows:
Claim10. (Currently amended) The method of claim 7, wherein the subject has a neurological disease 

	Applicant filed an improper Request for Continued Examination on 09 December 2021. It is treated as a response to the Non-final Rejection mailed 09 June 2021.The amendment filed 09 December 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 8 and 13-19 have been canceled.
2. No new claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102/103 and 103
5. A Declaration under 37 CFR 1.132 by Kazuhiro Shimomura.
	Claims 1-7, 9-12 and 20 are pending in the case. Support is seen in the specification for the claim amendments (para 0037).
	The rejection of claims 1-7, 9-12 and 20 under 35 USC 112(b) for recitation of the term ‘modified’ has been withdrawn in view of applicant’s remarks and the Declaration by Shimomura. Applicant has shown in the Declaration that modified resistant maltodextrin is 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant has shown via Declaration that the modified maltodextrin (i.e. branched maltodextrin) of Deremaux made by the process described in EP 1006128 and the process of making modified resistant maltodextrin of the instant invention are different processes that produce structurally and functionally different maltodextrin products (Declaration paras 1-8, 11-13, Table 1). Therefore, Deremaux’s modified maltodextrin is different from the modified resistant maltodextrin of the instant invention. The teachings of Beran, Hsiao and Wils do not overcome the deficiencies of Deremaux. There is no teaching suggestion or motivation in the cited prior art to use modified resistant maltodextrin as the active agent in the claimed methods of treatment.
Therefore pending claims 1-7, 9-12 and 20 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623